 

women THE LAW FIRM OB

ADAM KALISH

sremerarcerneenneareenmearmaerarercetctcics LE i qaeaarumesantetateatneenecnmeunercatice
182A 26'6 Street, Suite QR, Brooklyn, N.Y., 11232
Adam Kalish Esq. *Hon. Frank Seddio, of Counsel
Office: (718) 857 — 3664 Former Judge, Surrogaie’s Court,
Email: Adam. Kalish@.Kalishpe.com Kings County

 

 

May 12, 2020
VLA ECE
Magistrate Judge Steven T. Locke
100 Federal Plaza
Central Islip, New York 11722

Re: JDP Mortgage L1.C v. Gosman
19-cev-05968

 

Dear Judge Locke:

1 am the attorney for Plaintil! JDP Mortgage LLC in the above referenced matter. This letter is
written pursuant to your individual rules and local civil rules 37.1 and 37.3 for a motion pursuant to
Federal Rules of Civil Procedure R. 66 for the appointment of a receiver.

Factual Background: This action stems from the Delendant interfering with JDP Mortgage LI.C's
security documents placed on the premises known as 86 Fast Lake Drive, Montauk, New York 11954.
Defendant purchased the property on November 25, 2014 and was aware at the time of the purchase
that the property was in foreclosure with the previous lender, On May |4, 2018, the note and security
agreement were assigned to JDP Mortgage LLC. Since acquiring the property, the defendant has
interfered with JDP Mortage LLC’s right to protect its nghts in the property, including to but not
limited to leasing the property [or the benefit of the lender,

 

The Appointment of a Receiver is warranted: '"[T]he appoiniment of a receiver ts
considered to be an extraordinary remedy", and ... should be employed cautiously and granted
only when clearly necessary to protect plaintiff's interests in the property." Cuihank. Nal. v.
Nyland (CF8) Ltd, 839 F.2d 93, 97 (2d Cir, 1988),
Magistrate Judge Steven I. Locke
United States Distriet Court
Laslern District of New York

Re: JDP Mortgage LLC vy. Gosman
| G-ev-05968

In New York, an owner of a property is entitled to rents until there is a default under the
terms of the mortgage secured by the property. See New Fork Liftins. Co. vy. Fulton Development
Co., 765 N.Y. 348, 193 N.E. 169 (1934), A mortgagee’s right to the appointment of a receiver
arises either where there is a clause in the mortgage that expressly provides lor a receiver or
where right grows out of facts extrinsic to the mortgage contract. See Holmes v.

Gravenhorst, 263 N.Y. 148, 188 N.E. 285 (1933). In the absence of a mortgage covenant
authorizing the appointment ola receiver, a mortgage holder seeking the appointment of a
receiver of rents must establish a lack of equity m the mortgaged premises and that the

mortgagor is insolvent. See Gravbill vo Heyiman, 139 A.D. 898, 123 NLY.S, 622 (Ist Dept.
1910); Fiach v. Flanagan, 208 A.D. 251, 203 N.Y.S. 560 (Gd Dept. 1924); Clinton Capital Corp.
v, One Tiffany Place Developers, 112 A.D.2d 911,492 N-Y.S.2d 427 (2d Dept. 1983); Birst Nat.
Bank of Glens Falls vo Caputo, 124 A.D.2d 417, 307 N-Y.5.2d 516 (3d Dept. 1986); HEAL
Corporation v. Cipulo, 216 A.D. 46, 214 N.Y.S. 718 (st Dept. 1926); Finch vo Ray, 208 A.D,
251, 203 N.Y.S. 560 (3d Dept. 1924); Rabinowitz vy. Power, 131 A.D. 892,115 N.Y.S, 266 (1st,
Dept. 1909); Jn re Wickings” Estate, 162 Misc. 357, 294 N-Y.S. 598 (Sur. Ct. 1937). Compare
Manhattan Life {ns Co_v. Hammerstein Opera Co., 180 A.D. 69, 167 NLY.S. 245 (1st Dept.
1917), Equily is defined as the “... difference between the property value and the total amount of
liens against (the property).” frre 6200 Ridge, 69 B.R. 837, 842 (Bankr.F.D.Pa.1987); see Jn re
Kaplan Breslaw Ash, LLC, 264 BR. 309, 322 (Bankr. 8.D.N.Y. 2001). Insolvency is defined

as “when the present fair salable value of [an individual’s| assets is less than the amount that
will he required to pay his probable liability on his existing debts as they become absolute and
matured.” N.Y. Debt. & Cred. Law § 271.

The current payoff of the mortgage for the premises is One Million, Six Hundred
Seventy-Six Thousand, Five Hundred Twenty Three Dollars and Twenty Four Cents
($1,676,523.23). Sec Exhibit A, attached to this letter and made part of the record heretofore.
‘The last appraisal of the property demonstrates that the property could sell for One Million Four
Hundred Fifty Thousand ($1.450,000.00) in the pre-Covid 19 market. See Exhibit B, attached to .
this letter and made part of the record heretofore. Under the best-case scenario, that would be a
deficiency of Two Hundred Twenty-Six Thousand, Five Hundred Twenty-Three dollars and
Twenty-Three Cents ($226,523.23). Asset searches have already been done on the mortgagor;
such searches demonstrate an inability for the Plaintiff to recover any deliciency judgment
against the mortgagor. See Exhibit C, attached to this letter and made part of the record
heretofore.

Moreover, it has been communicated to the Plaintiff's counsel by the Defendant's
Counsel that the Defendant has exacerbated the problem of collecting rent from this properly
during the period of time that this matter is open by moving into the property and further
interfering with the Plaintifi’s ability to protect the property and recuperate Income from the
property.

As such, the Plaintiff respect/ully requests that the Court grant Plaintiffs ancillary relief
for a Receiver to be appointed to demand, collect, receive from the tenants of the property, their
sublessees or other occupants in possession, all rents, maintenance fees and or other charges
relating to the property, now due and unpaid or which become due hereafter. To commence,
prosecute, defend, and compromise all logal proceedings pending or otherwise, necessary for the

 

 

 
Mayistrate Judge Steven 1, Locke
United States Distriel Court
Eastern Districl of New York

Re: JDP Morigage LLC v. Gosman
[9-cy-5968

protection and or preservation of the property and or to recover possession of the whole or any
part thereof, but not limited to procceding for the collection of rents, maintenance fees and other
charges relating to the property due or hereafter to become due and for removal of any tenant.
subtenant, and or occupant in possession of any part of the property. To rent or lease, from time
to time, and Lo renew and or modify such rental or leases, any part of the property on such terms
4s the Plaintiff shall consent. Io keep the property insured against loss from theft, vandalism,
fire or public liability or any other risk deemed prudent by the receiver. To pay taxes,
assessments [or public improvements and comumon element charecs. To make the repairs
necessary for the preservation of the properly or any pat thereof and bring the property into
conformity with all laws, ordinances or regulations pertaining to the property. To relain counsel
if it deems such necessary to fulfil its duties. To retain and pay over to itsel (, as incurred,
expenses incurred by the Receiver in fulfilling its obligations pursuant to this order, including
out of pocket expenses, provided, that any costs that are unusual shall require court approval.

Parties attempted to resolve our dispute by telephone, Defendant Counsel wished for at
least 30 days to respond to this letter motion,

Thank you lor your courtesies
Respectfully submitted,

The Law Finn of Adam Kalish P.C.

Adaw Kalish
Adam Kalish

Ce (via ECE)
Christopher Thompson
